           Case 1:20-cr-00318-VEC Document 24
                                           22 Filed 03/04/21 Page 1 of 2
                                                                       1



                                                                  MEMO ENDORSED
                                                                        March 4, 2021

VIA ECF
The Honorable Valerie E. Caproni                                  USDC SDNY
United States District Judge                                      DOCUMENT
Southern District of New York                                     ELECTRONICALLY FILED
Thurgood Marshall United States Courthouse                        DOC #:
40 Foley Square                                                   DATE FILED:3/4/2021
New York, New York 10007

                         Re: United States v. Marcos Limon Alvarado
                             20 Cr. 318 (VEC)

Dear Judge Caproni:

        Please recall that I represent Mr. Marcos Limon Alvarado in the above-referenced matter.
Today, I was alerted by ECF that Your Honor had received and docketed (entry number 21) a letter
that the Court has designated as the defendant’s own sentencing letter dated December 20, 2020. I
first became aware of the existence of this letter on January 4, 2021, when A.U.S.A. Jacob
Fiddelman provided me a copy of it in an email. I was confused by who had sent the document to
the Government, but was uncertain of whether it had been forwarded to the Court. Thereafter, I
contacted Mr. Limon Alvarado, and he explained that he asked his friend to collect materials in
support of sentencing from his family and friends for our review prior to submission to Your
Honor. Mr. Limon Alvarado advised that he too was unaware of the letter and asked me to make the
instant application. I communicated this information to A.U.S.A. Fiddelman at that time.
Subsequently, on January 25, 2021, I submitted Mr. Limon Alvarado’s sentencing memorandum on
his behalf, and at sentencing, he intends to address the Court on his own behalf. Because Mr. Limon
Alvarado did not wish for these materials to be received by the Court without us first reviewing
them, and because we have already submitted our sentencing letter on Mr. Limon Alvarado’s
behalf, it is respectfully requested that this sentencing letter be disregarded by Your Honor and
withdrawn, and that it be stricken from the docket. I have spoken with A.U.S.A. Fiddelman, who
has no objection to this request.

                                                           Respectfully submitted,



                                                           Mark I. Cohen

MIC/gmf

Cc: A.U.S.A. Jacob Fiddelman (via ECF)
    Mr. Marcos Limon Alvarado (via inmate mail)
  Case 1:20-cr-00318-VEC Document 24 Filed 03/04/21 Page 2 of 2




Application GRANTED. The submission will be removed from the
docket.

SO ORDERED.




HON. VALERIE CAPRONI
                                                  3/4/2021
UNITED STATES DISTRICT JUDGE
